Case 1:21-cv-10352-FDS Document 22 Filed 06/11/21 Page 1 of 2

FILED
IN CLERKS OFFICE

UNITED STATES DISTRICT COURT
DISTRICT OF MASBACHWSETTS 1: 48

Friedrich Lu, Plaintiff ) Civil Action No 21-10352-FDS
Vv ) We ening
Kimberly S Budd, et al, Defendants ) U-3. DISTRICT COURT

PSTRICT OF MASS,
PLAINTIFF’S REQUEST TO WITHDRAW PART OF HIS JUNE 7 MOTION

(1) On June 7, 2021 plaintiff Friedrich Lu filed and served Motion to Extend Time to Serve

Process and for Alternative Service of Process.

(2)

(a) Two days later, he received an email from general counsel of the archdiocese, with an
attachment of the signed waiver (which granted sixty days from Apr 7, 2021, the date Lu mailed
the request for waiver). That “sixty days” had passed.

(b) Due to this development, the June 7 motion was moot with regard to the defendant
Roman Catholic Archdiocese (RCA).

(c) Lu asked the general counsel when the latter would “answer or otherwise defend.” Fed
Rule Civ Proc (Rule) 55(a). Silent on that issue, general counsel promptly emailed back for the
case number. Puzzled (because general counsel must have acted following the relay to him of the
June 7 motion, with the caption, and hence, case number), Lu nonetheless obliged. All electronic
correspondence described in this paragraph -- (2), not just (2)(b) -- occurred on June 9, 2021.
(3) Lu intends to treat the signed waiver as waiver for process not under Rule 4(d) (waiving
service of process after plaintiff’s request and obtaining 60 days in exchange) but under Rule 4
generally. That is, Lu deems Apr 9 the date defendant RCA voluntarily coming into the court’s
personal jurisdiction, thereby with twenty one (21) days from June 9 to answer or otherwise

defend. In this light, Lu needs no court’s approval after a motion.

(4)
Case 1:21-cv-10352-FDS Document 22 Filed 06/11/21 Page 2 of 2

(a) In the meantime, Lu in that same period was waiting for two other defendants (St Francis
House, Inc and its presiden Karen LaFrazia) to answer or otherwise defend, which was due on
June 7. In case they did (file that day), it (the filing) could arrive at Lu via postal mail in three
days. With respect to the duo still, Lu was ready to request for entry of default under Rule 55(a).
(b) In this case, there is no indication that the above three defendants have coordinated the
defense: The two sets of defendants have their own counsel; general counsel of archdiocese
somehow was unaware of number of the instant case. However, it is conceivable that said
general counsel might need to talk to St Francis House, Inc (a subsidiary of the archdiocese in
corporate sense) to find out what is going on. Therefore, Lu also proposes to give the other two

defendants 21 days from June 9, 2021 to answer or otherwise defend.

Plaintiff: Friedrich Lu, pro se Ee

Date: June 11, 2021
Email address: chi2flu@gmail.com
Address: % §t Francis House, PO Box 499, Lafayette Station, Boston, MA 02112

Lu serves a copy of this document electronically on June 10 on all three defendants
mentioned in the text, through their counsel.
